DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/686,937 filed on March 1, 2021.  Claims 1, 3 to 9, 11 to 16, and 18 to 25 are currently pending with the application.

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
Claim 1, page 3, line 3 reads “determining there is no mapping”, which appears to contain a typographical error, and that should read “determining that there is no mapping”.  Same rationale applies to claims 9 and 16, since they contain similar language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 to 9, 11 to 16, and 18 to 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “the weight assigned to each entity” in page 3, line 4, and “the weight of the second entity” in page 3, in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the identified entity” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, amendments of claim 1, as presently presented, recite the identification of a second entity, in addition to the previously presented identification of a first entity, and therefore, it is not clear which entity “the identified entity” is referring to.  For purposes of examination, Examiner will interpret “the identified entity” as the first entity.
Claim 6 recites the limitation “the identified entity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, amendments of claim 1, as presently presented, recite the identification of a second entity, in addition to the previously presented identification of a first entity, and therefore, it is not clear which entity “the identified entity” is referring to.  For purposes of examination, Examiner will interpret “the identified entity” as the first entity.
Claim 7 recites the limitation “the entity” in line 2. There is insufficient antecedent basis for this limitation in the claim. More specifically, amendments of claim 1, as presently presented, recite a second entity, in addition to the previously presented first entity, and therefore, it is not clear which entity “the entity” is referring to.  For purposes of examination, Examiner will interpret “the entity” as the first entity.
Claim 8 recites the limitation “the entity” in lines 2, and line 3, and the limitation “the first data hierarchy element” in line 3. There is insufficient antecedent basis for this limitation in the 
Dependent claims 3, 4, and 23 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.  Same rationale applies to claims 9, 11 to 16, and 18 to 22, 24, and 25, since they recite similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 9, 11 to 16, and 18 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (U.S. Publication No. 2002/0055932) hereinafter Wheeler, in view of Liang et al. (U.S. Publication No. 2009/0144609) hereinafter Liang, and further in view of Eder (U.S. Publication No. 2006/0184473).
As to claim 1:
Wheeler discloses:
A method for obtaining data corresponding to comparable elements in a first data hierarchy and a second data hierarchy [Paragraph 0017 teaches comparison of two database structures  and search of information from an external set of search criterion against a plurality of databases, facilitating cross database searching; Paragraph 0045 teaches performing query to search a plurality of hierarchical data entities in a plurality of heterogeneous tree structures, hence, plurality of hierarchies], the method comprising: 
receiving a selection, via a graphical user interface, of a first data hierarchy [Paragraph 0045 teaches search criteria may come in the form of a single or a plurality of hierarchical data entities from one or more sources, therefore, a first data hierarchy]; 
displaying on the graphical user interface each element of the first data hierarchy [Paragraph 0041 teaches displaying a hierarchy of interrelated information];
receiving a selection, via the graphical user interface, of a first hierarchy element from the first data hierarchy [305, Fig. 3, “Search Criteria is Submitted”; Paragraph 0021 teaches receiving a search request from a user application; Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, a first hierarchy element, of a plurality of elements]; 
receiving a selection, via the graphical user interface, of a second data hierarchy for comparison to the first data hierarchy [Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, may include a second data hierarchy];
identifying a first entity based on one or more identified relationships in the entity pool that corresponds to the first data hierarchy [Paragraph 0046 teaches determine defined mappings from one tree structure to another, where the mapping can be specified in the data entity ; 
determining there is no mapping from the second data hierarchy to the first entity [Paragraph 0046 teaches the first step is to determine if there is any user defined mapping from one tree structure to another, which can be specified in the data entity hierarchy, where the mapping effectively pairs each hierarchical tree entity to another entity, therefore, including determining when there is a mapping, and when there is no mapping from the hierarchy to an entity];
identifying a second entity based on the weight assigned to each entity in the entity pool, wherein the weight of the second entity exceeds a threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value]; and
upon identifying a mapping from a second hierarchy element to the second entity in the entity pool [Paragraph 0046 teaches determine defined mappings from one tree structure to another, which can be specified in the data entity hierarchy or through an externally associated file, representing the entity pool, where the user defined mapping effectively pairs each hierarchical tree entity to another entity in a separate heterogeneous tree structure, and can be specified for the entire : 
retrieving data corresponding to the first hierarchy element and the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources contain the data corresponding to the first hierarchy element and second hierarchy element; 340, Fig. 3, “Individual Query Result Sets are Collected”]; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”, therefore, presented to the user in the client application or interface]. 
Wheeler does not appear to expressly disclose generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; and corresponding contextual metadata associated with each mention of the set of mentions; associating each mention of the set of mentions with a 
Liang discloses:
generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources [Paragraph 0093 teaches knowledge of entities can come from multiple, heterogeneous sources, gazetteers, databases of person names, census data, etc., therefore, public data sources];
parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies [Paragraph 0013 teaches information can be retrieved from knowledge repositories as ontology knowledge bases; Paragraph 0021 teaches the entity recognition and disambiguation system comprises an NLP parser which analyzes text segments; Paragraph 0093 teaches the ontology repository contains the entities and corresponding information obtained from multiple sources, including public sources as census data, databases of persons, gazetteers];
retrieving from the set of data hierarchies: a set of mentions [Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned; Paragraph 0065 teaches entities are often referred to in many different ways, and entity recognition process links together multiple occurrences (mentions) that designate the same entity, therefore, each entity comprises one or multiple mentions];
identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship [Paragraph 0180 teaches entities can be grouped into categories, and the groupings of entities can be further organized into a hierarchy, ; and
a semantic relationship [Paragraph 0026 teaches performing semantic analysis on the entities; Paragraph 0098-0099 teaches list of entities that are related to the entities, and semantic relations; Paragraph 0115 teaches leveraging entity co-occurrence via latent semantic regression]; and
assigning a weight to each semantic relationship based on the contextual metadata [Paragraph 0013 teaches analyzing information gleaned from contextual data in the text;  Paragraph 0073 teaches inspecting the context information to determine candidate entities that satisfy a set of consistency restrictions; Paragraph 0114 teaches determining related entities based on a relevance ranking of clause level entity binding based on the text, therefore, assigning ranking based on contextual information; Paragraph 0115 teaches performing latent semantic regression to provide additional context hints; Paragraph 0165 teaches updating scores assigned to each candidate by examining the names and performing disambiguation based on the collected contextual evidence, in other words, scoring the semantic relationship based on the contextual information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship; and a semantic relationship, and assigning a weight to each semantic relationship based on the contextual metadata, as taught by Liang [Paragraphs 0013, 0026, 0021, 0065, 0093, 0098-0099, 0114, 0115, 0165], because both applications are directed to the 
Neither Wheeler nor Liang appear to expressly disclose corresponding contextual metadata associated with each mention of the set of mentions, associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and associated contextual metadata.
Eder discloses:
corresponding contextual metadata associated with each mention of the set of mentions [Paragraph 0084 teaches metadata included in the context-base, can be supplemented for the element definitions, with descriptive data, lexicon, and reference frameworks; Paragraph 0165 teaches the context-base contains tables for storing extracted information by the context layer, including key terms table, hierarchy metadata table, etc.], 
associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and corresponding contextual metadata [Paragraph 0013 teaches identifying the subject entity by using hierarchies and groups, therefore, mapping the data to corresponding entities which are part of a hierarchy, where the items are being identified as being part of one or more entity types; Paragraph 0014 teaches information, descriptive data, text data, etc., is processed and converted to the data formats as required to further map the data to the entity context-base].


As to claim 3:
Wheeler as modified by Liang discloses:
determining a common name for each entity of the plurality of entities from an aggregate of mentions for that entity [Liang – Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned].

As to claim 4:
Wheeler further discloses:
wherein each relationship between a respective first entity and a respective second entity is based on a measure of similarity between the set of mentions and metadata of the respective first entity and the respective second entity [Paragraph 0021 teaches mapping a node .

As to claim 5:
Wheeler further discloses:
upon identifying no mapping from any element in the second data hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: identifying a candidate entity in the entity pool based on a similarity measure between the identified entity and the candidate entity [Fig. 11A, 1. Has the user specified a context map for the current element into a child of the target?, in other words, identify if a mapping exists between the elements of the hierarchies, where, if not, recursively proceed to the next match method, in order, until a similar description as the current element?; Paragraph 0094 teaches matching elements of the two hierarchies based on a similarity measure, i.e., strategies 8, 9, and 10, which include similar element name, similar data type, and similar description].

As to claim 6:
Wheeler further discloses:
	upon identifying no mapping from any element in the second hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: 
identifying a mapping from a second hierarchy element to the candidate entity [Fig. 11A, recursively proceed to the next match method when a mapping is not found, in order, until a match is obtained; Paragraph 0094 teaches matching elements of the two hierarchies based on a number of strategies, including similarity measure]; 
retrieving data corresponding to the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources contain the data corresponding to the second hierarchy element; 340, Fig. 3, “Individual Query Result Sets are Collected”]; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”].

	As to claim 7:
	Wheeler as modified by Liang discloses:
wherein identifying the mapping from the first hierarchy element to the entity in the entity pool further comprises using natural language processing [Liang – Paragraph 0013 teaches recognizing and disambiguating entities using natural language processing; Paragraph 0141 teaches entity recognition process, performing matching of elements to the candidate entities through natural language processing].
	
As to claim 8:
	Wheeler as modified by Liang discloses:
wherein identifying the mapping from the first hierarchy element to the entity in the entity pool is based on an ontology relating the first hierarchy element to the entity in the entity pool [Liang - Paragraph 0013 teaches recognition of entities using information retrieved from an ontology knowledge; Paragraph 0022 teaches identifying matches between elements to find candidates using knowledge information represented in the ontology knowledge bases].

As to claim 9:
Wheeler discloses:
A non-transitory computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation for obtaining data corresponding to comparable elements in a first hierarchy and a second hierarchy [Paragraph 0017 teaches comparison of two database structures  and search of information from an external set of search criterion against a plurality of databases, facilitating cross database searching; Paragraph 0045 teaches performing query to search a plurality of hierarchical data entities in a plurality of heterogeneous tree structures, hence, plurality of hierarchies], the operation comprising: 
receiving a selection, via a graphical user interface, of a first data hierarchy [Paragraph 0045 teaches search criteria may come in the form of a single or a plurality of hierarchical data entities from one or more sources, therefore, a first data hierarchy]; 
displaying on the graphical user interface each element of the first data hierarchy [Paragraph 0041 teaches displaying a hierarchy of interrelated information];
receiving a selection, via the graphical user interface, of a first hierarchy element [305, Fig. 3, “Search Criteria is Submitted”; Paragraph 0021 teaches receiving a search request from a user application; Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, a first hierarchy element, of a plurality of elements]; 
receiving a selection, via the graphical user interface, of a second data hierarchy for comparison to the first data hierarchy [Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, may include a second data hierarchy];
identifying a first entity based on one or more identified relationships in the entity pool that corresponds to the first data hierarchy [Paragraph 0046 teaches determine defined mappings from one tree structure to another, where the mapping can be specified in the data entity ; 
determining there is no mapping from the second data hierarchy to the first entity [Paragraph 0046 teaches the first step is to determine if there is any user defined mapping from one tree structure to another, which can be specified in the data entity hierarchy, where the mapping effectively pairs each hierarchical tree entity to another entity, therefore, including determining when there is a mapping, and when there is no mapping from the hierarchy to an entity];
identifying a second entity based on the weight assigned to each entity in the entity pool, wherein the weight of the second entity exceeds a threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value]; and
upon identifying a mapping from a second hierarchy element to the second entity in the entity pool [Paragraph 0046 teaches determine defined mappings from one tree structure to another, which can be specified in the data entity hierarchy or through an externally associated file, representing the entity pool, where the user defined mapping effectively pairs each hierarchical tree entity to another entity in a separate heterogeneous tree structure, and can be specified for the entire : 
retrieving data corresponding to the first hierarchy element and the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources contain the data corresponding to the first hierarchy element and second hierarchy element; 340, Fig. 3, “Individual Query Result Sets are Collected”]; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”, therefore, presented to the user in the client application or interface]. 
Wheeler does not appear to expressly disclose generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; and corresponding contextual metadata associated with each mention of the set of mentions; associating each mention of the set of mentions with a 
Liang discloses:
generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources [Paragraph 0093 teaches knowledge of entities can come from multiple, heterogeneous sources, gazetteers, databases of person names, census data, etc., therefore, public data sources];
parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies [Paragraph 0013 teaches information can be retrieved from knowledge repositories as ontology knowledge bases; Paragraph 0021 teaches the entity recognition and disambiguation system comprises an NLP parser which analyzes text segments; Paragraph 0093 teaches the ontology repository contains the entities and corresponding information obtained from multiple sources, including public sources as census data, databases of persons, gazetteers];
retrieving from the set of data hierarchies: a set of mentions [Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned; Paragraph 0065 teaches entities are often referred to in many different ways, and entity recognition process links together multiple occurrences (mentions) that designate the same entity, therefore, each entity comprises one or multiple mentions];
identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship [Paragraph 0180 teaches entities can be grouped into categories, and the groupings of entities can be further organized into a hierarchy, ; and
a semantic relationship [Paragraph 0026 teaches performing semantic analysis on the entities; Paragraph 0098-0099 teaches list of entities that are related to the entities, and semantic relations; Paragraph 0115 teaches leveraging entity co-occurrence via latent semantic regression]; and
assigning a weight to each semantic relationship based on the contextual metadata [Paragraph 0013 teaches analyzing information gleaned from contextual data in the text;  Paragraph 0073 teaches inspecting the context information to determine candidate entities that satisfy a set of consistency restrictions; Paragraph 0114 teaches determining related entities based on a relevance ranking of clause level entity binding based on the text, therefore, assigning ranking based on contextual information; Paragraph 0115 teaches performing latent semantic regression to provide additional context hints; Paragraph 0165 teaches updating scores assigned to each candidate by examining the names and performing disambiguation based on the collected contextual evidence, in other words, scoring the semantic relationship based on the contextual information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship; and a semantic relationship, and assigning a weight to each semantic relationship based on the contextual metadata, as taught by Liang [Paragraphs 0013, 0026, 0021, 0065, 0093, 0098-0099, 0114, 0115, 0165], because both applications are directed to the 
Neither Wheeler nor Liang appear to expressly disclose corresponding contextual metadata associated with each mention of the set of mentions, associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and associated contextual metadata.
Eder discloses:
corresponding contextual metadata associated with each mention of the set of mentions [Paragraph 0084 teaches metadata included in the context-base, can be supplemented for the element definitions, with descriptive data, lexicon, and reference frameworks; Paragraph 0165 teaches the context-base contains tables for storing extracted information by the context layer, including key terms table, hierarchy metadata table, etc.], 
associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and corresponding contextual metadata [Paragraph 0013 teaches identifying the subject entity by using hierarchies and groups, therefore, mapping the data to corresponding entities which are part of a hierarchy, where the items are being identified as being part of one or more entity types; Paragraph 0014 teaches information, descriptive data, text data, etc., is processed and converted to the data formats as required to further map the data to the entity context-base].


As to claim 11:
Wheeler as modified by Liang discloses:
determining a common name for each entity of the plurality of entities from an aggregate of mentions for that entity [Liang – Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned].

As to claim 12:
Wheeler further discloses:
determining a plurality of relationships between the plurality of entities in the entity pool, wherein each relationship between a respective first entity and a respective second entity is based on a measure of similarity between the mentions and metadata of the respective first entity and the respective second entity [Paragraph 0021 teaches mapping a node from a first data structure (hierarchy) to a node of a second data structure (hierarchy) based on a measure of similarity between the nodes; Paragraph 0076 teaches determining a similarity score between two property values or elements corresponding to nodes in the two hierarchical tree structures, to determine matches between the nodes of the two structures, by comparing the properties, i.e., comparing the two description fields (mentions) corresponding to the elements of the trees; Paragraph 0079 teaches calculating a similarity score between two tree structures to determine if a tree segment is similar to another tree segment in a different hierarchy, and based on the score, mapping the nodes; Fig. 11A, 11. Is there a child of the target node with similar name, similar data type, and similar description as the current element?, where the name is the mention, and the data type and description is metadata].

As to claim 13:
Wheeler further discloses:
upon identifying no mapping from any element in the second hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: identifying a candidate entity in the entity pool based on a similarity measure between the identified entity and the candidate entity [Fig. 11A, 1. Has the user specified a context map for the current element into a child of the target?, in other words, identify if a mapping exists between the elements similar description as the current element?; Paragraph 0094 teaches matching elements of the two hierarchies based on a similarity measure, i.e., strategies 8, 9, and 10, which include similar element name, similar data type, and similar description].

As to claim 14:
Wheeler further discloses:
	upon identifying no mapping from any element in the second hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: 
identifying a mapping from a second hierarchy element to the candidate entity [Fig. 11A, recursively proceed to the next match method when a mapping is not found, in order, until a match is obtained; Paragraph 0094 teaches matching elements of the two hierarchies based on a number of strategies, including similarity measure]; 
retrieving data corresponding the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources ; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”].

	As to claim 15:
	Wheeler as modified by Liang discloses:
wherein identifying the mapping from the first hierarchy element to the entity in the entity pool further comprises using natural language processing [Liang – Paragraph 0013 teaches recognizing and disambiguating entities using natural language processing; Paragraph 0141 teaches entity recognition process, performing matching of elements to the candidate entities through natural language processing].

As to claim 16:
Wheeler discloses:
A system, comprising: a processor; and a memory hosting an application, which, when executed on the processor, performs an operation for obtaining data corresponding to comparable elements in a first hierarchy and a second hierarchy [Paragraph 0017 teaches comparison of two database structures  and search of information from an external set of search criterion against a plurality of databases, facilitating cross database searching; Paragraph 0045 teaches  the operation comprising:
receiving a selection, via a graphical user interface, of a first data hierarchy [Paragraph 0045 teaches search criteria may come in the form of a single or a plurality of hierarchical data entities from one or more sources, therefore, a first data hierarchy]; 
displaying on the graphical user interface each element of the first data hierarchy [Paragraph 0041 teaches displaying a hierarchy of interrelated information];
receiving a selection, via the graphical user interface, of a first hierarchy element [305, Fig. 3, “Search Criteria is Submitted”; Paragraph 0021 teaches receiving a search request from a user application; Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, a first hierarchy element, of a plurality of elements]; 
receiving a selection, via the graphical user interface, of a second data hierarchy for comparison to the first data hierarchy [Paragraph 0045 teaches receiving search criteria from a client interface, which may be specified as one hierarchical data entity or a plurality of hierarchical data entities from one or more sources, therefore, may include a second data hierarchy];
identifying a first entity based on one or more identified relationships in the entity pool that corresponds to the first data hierarchy [Paragraph 0046 teaches determine defined mappings from one tree structure to another, where the mapping can be specified in the data entity hierarchy or through an externally associated file, which represent the entity pool; mappings can be specified for the entire data entity, or a subset of attributes represented in the hierarchical data entity, which was specified as a search criteria in the previous step, therefore, identifying an entity mapped to the hierarchy element; Paragraph 0047 teaches identifying a mapping from one hierarchical tree structure to another hierarchical tree structure, by applying or comparing data or different properties ; 
determining there is no mapping from the second data hierarchy to the first entity [Paragraph 0046 teaches the first step is to determine if there is any user defined mapping from one tree structure to another, which can be specified in the data entity hierarchy, where the mapping effectively pairs each hierarchical tree entity to another entity, therefore, including determining when there is a mapping, and when there is no mapping from the hierarchy to an entity];
identifying a second entity based on the weight assigned to each entity in the entity pool, wherein the weight of the second entity exceeds a threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value]; and
upon identifying a mapping from a second hierarchy element to the second entity in the entity pool [Paragraph 0046 teaches determine defined mappings from one tree structure to another, which can be specified in the data entity hierarchy or through an externally associated file, representing the entity pool, where the user defined mapping effectively pairs each hierarchical tree entity to another entity in a separate heterogeneous tree structure, and can be specified for the entire data entity or a subset of attributes or elements, therefore, identifying a mapping from an attribute or entity of another hierarchical tree, to the identified entity;  Paragraph 0047 teaches comparing different properties (elements) of two hierarchical structures, to map the elements and entities in a first hierarchy to the elements and entities in the second hierarchy; Paragraph 0049 teaches all values that are to be searched (elements submitted in the search criteria) have been mapped into one or : 
retrieving data corresponding to the first hierarchy element and the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources contain the data corresponding to the first hierarchy element and second hierarchy element; 340, Fig. 3, “Individual Query Result Sets are Collected”]; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”, therefore, presented to the user in the client application or interface]. 
Wheeler does not appear to expressly disclose generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; and corresponding contextual metadata associated with each mention of the set of mentions; associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and corresponding contextual metadata; identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship; and a semantic relationship; and assigning a weight to each semantic relationship based on the contextual metadata.

generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources [Paragraph 0093 teaches knowledge of entities can come from multiple, heterogeneous sources, gazetteers, databases of person names, census data, etc., therefore, public data sources];
parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies [Paragraph 0013 teaches information can be retrieved from knowledge repositories as ontology knowledge bases; Paragraph 0021 teaches the entity recognition and disambiguation system comprises an NLP parser which analyzes text segments; Paragraph 0093 teaches the ontology repository contains the entities and corresponding information obtained from multiple sources, including public sources as census data, databases of persons, gazetteers];
retrieving from the set of data hierarchies: a set of mentions [Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned; Paragraph 0065 teaches entities are often referred to in many different ways, and entity recognition process links together multiple occurrences (mentions) that designate the same entity, therefore, each entity comprises one or multiple mentions];
identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship [Paragraph 0180 teaches entities can be grouped into categories, and the groupings of entities can be further organized into a hierarchy, for example, place names can be further grouped into cities, countries, regions, etc., where entities be viewed as groups in different granularities of the hierarchy]; and
a semantic relationship [Paragraph 0026 teaches performing semantic analysis on the entities; Paragraph 0098-0099 teaches list of entities that are related to the entities, and semantic ; and
assigning a weight to each semantic relationship based on the contextual metadata [Paragraph 0013 teaches analyzing information gleaned from contextual data in the text;  Paragraph 0073 teaches inspecting the context information to determine candidate entities that satisfy a set of consistency restrictions; Paragraph 0114 teaches determining related entities based on a relevance ranking of clause level entity binding based on the text, therefore, assigning ranking based on contextual information; Paragraph 0115 teaches performing latent semantic regression to provide additional context hints; Paragraph 0165 teaches updating scores assigned to each candidate by examining the names and performing disambiguation based on the collected contextual evidence, in other words, scoring the semantic relationship based on the contextual information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by generating an entity pool comprising a plurality of entities by: scraping data from a set of public data sources; parsing the data from the set of public data sources, wherein the data includes a set of data hierarchies; retrieving from the set of data hierarchies: a set of mentions; identifying between each entity of the plurality of entities and at least one other entity of the plurality of entities: a hierarchical relationship; and a semantic relationship, and assigning a weight to each semantic relationship based on the contextual metadata, as taught by Liang [Paragraphs 0013, 0026, 0021, 0065, 0093, 0098-0099, 0114, 0115, 0165], because both applications are directed to the recognition and disambiguation of entities, to improve search and discovery of desired information amongst a plurality of data sources; by generating an entity pool that clusters multiple entities, normalization of variations of languages, and resolution of co-references of same entities is enabled, which provides fast and scalable access to knowledge sources about entities, thereby improving the 
Neither Wheeler nor Liang appear to expressly disclose corresponding contextual metadata associated with each mention of the set of mentions, associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and associated contextual metadata.
Eder discloses:
corresponding contextual metadata associated with each mention of the set of mentions [Paragraph 0084 teaches metadata included in the context-base, can be supplemented for the element definitions, with descriptive data, lexicon, and reference frameworks; Paragraph 0165 teaches the context-base contains tables for storing extracted information by the context layer, including key terms table, hierarchy metadata table, etc.], 
associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each mention and corresponding contextual metadata [Paragraph 0013 teaches identifying the subject entity by using hierarchies and groups, therefore, mapping the data to corresponding entities which are part of a hierarchy, where the items are being identified as being part of one or more entity types; Paragraph 0014 teaches information, descriptive data, text data, etc., is processed and converted to the data formats as required to further map the data to the entity context-base].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by corresponding contextual metadata associated with each mention of the set of mentions, associating each mention of the set of mentions with a corresponding entity from the plurality of entities, wherein the corresponding entity provides a data structure for storing each 

As to claim 18:
Wheeler as modified by Liang discloses:
determining a common name for each entity of the plurality of entities from an aggregate of mentions for that entity [Liang – Paragraph 0026 teaches recognizing potential entity names, and further building a profile for each entity mentioned].

As to claim 19:
Wheeler further discloses:
wherein each relationship between a respective first entity and a respective second entity is based on a measure of similarity between the set of mentions and metadata of the respective first entity and the respective second entity [Paragraph 0021 teaches mapping a node from a first data structure (hierarchy) to a node of a second data structure (hierarchy) based on a measure of similarity between the nodes; Paragraph 0076 teaches determining a similarity score between two property values or elements corresponding to nodes in the two hierarchical tree structures, to determine matches between the nodes of the two structures, by comparing the properties, i.e., comparing the two description fields (mentions) corresponding to the elements of .

As to claim 20:
Wheeler further discloses:
upon identifying no mapping from any element in the second data hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: identifying a candidate entity in the entity pool based on a similarity measure between the identified entity and the candidate entity [Fig. 11A, 1. Has the user specified a context map for the current element into a child of the target?, in other words, identify if a mapping exists between the elements of the hierarchies, where, if not, recursively proceed to the next match method, in order, until a match is obtained, including methods 3, 5 to 12, 14 to 16, and 18, where these methods identify matches between the elements based on a similarity measure, i.e., 3. Is there a child of the target node with identical element name… and similar description as the current element?; Paragraph 0094 teaches matching elements of the two hierarchies based on a similarity measure, i.e., strategies 8, 9, and 10, which include similar element name, similar data type, and similar description].

Wheeler further discloses:
	upon identifying no mapping from any element in the second hierarchy to the identified entity [Paragraph 0020 teaches comparison between elements among hierarchies; 1170, Fig. 11B, No match in elements names; Paragraph 0089 teaches ordered strategy list, Fig. 11A, containing a number of permutations of match type and match methods, that are employed in order to compare the elements between the structures, and map one hierarchy structure to another; Fig. 11A, 1. Has the user specified a context-map for the current element into a child of the target?, where if there is no mapping, the process will proceed to the next matching method]: 
identifying a mapping from a second hierarchy element to the candidate entity [Fig. 11A, recursively proceed to the next match method when a mapping is not found, in order, until a match is obtained; Paragraph 0094 teaches matching elements of the two hierarchies based on a number of strategies, including similarity measure]; 
retrieving data corresponding the second hierarchy element [Paragraph 0039 teaches forwarding search query resulting from mapping of entities between hierarchies to data management component for data retrieval from the plurality of data sources, where the plurality of data sources contain the data corresponding to the second hierarchy element; 340, Fig. 3, “Individual Query Result Sets are Collected”]; and 
displaying the data corresponding to the first hierarchy element and the second hierarchy element in the graphical user interface [Paragraph 0040 teaches result sets including the extracted data are forwarded to the client application as a heterogeneous database query result set;  Paragraph 0055 teaches result sets are prepared and sent back to the client that submitted the query request; 350, Fig. 3, “Plurality of Result Sets are Returned to User”].


	Wheeler as modified by Liang discloses:
wherein identifying the mapping from the first hierarchy element to the entity in the entity pool further comprises using natural language processing [Liang – Paragraph 0013 teaches recognizing and disambiguating entities using natural language processing; Paragraph 0141 teaches entity recognition process, performing matching of elements to the candidate entities through natural language processing].

Claims 23 to 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (U.S. Publication No. 2002/0055932) hereinafter Wheeler, in view of Liang et al. (U.S. Publication No. 2009/0144609) hereinafter Liang, in view of Eder (U.S. Publication No. 2006/0184473), and further in view of Cushman, II et al. (U.S. Publication No. 2009/0198686) hereinafter Cushman.
	As to claim 23:
	 Wheeler discloses:
identifying one or more entities in the entity pool that are assigned a weight that exceeds the threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value, therefore, identifying entities with a weight that exceeds the threshold].
Wheeler does not appear to expressly disclose presenting to the user a label corresponding to each of the one or more entities; and receiving a selection of a label from the user.
Cushman discloses:
presenting to the user a label corresponding to each of the one or more entities [Paragraph 0127 teaches if the best match score of a candidate entity is above to the threshold at 2760, then determining that a task should be created, and creating a task for a user to manually review the link between the hierarchies; Paragraph 0128 teaches creating a task for a user when more than one candidate data records has the best match score, therefore, presenting the candidate entities of which score exceed the threshold; Paragraph 0133 teaches creating a task such that the user can review the matching data records]; and 
receiving a selection of a label from the user [Paragraph 0119 teaches creating a review task that indicates that the entity has matched data records in multiple data hierarchies, and allows the user to review the created relationships, and determine if they are correct, and to make any desired adjustments, therefore, including the selection an entity or entity identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by presenting to the user a label corresponding to each of the one or more entities; and receiving a selection of a label from the user, as taught by Cushman [Paragraphs 0127, 0128, 0119], because the applications are directed to the recognition and disambiguation of entities and hierarchies, to improve search and discovery of desired information amongst a plurality of data sources; by enabling a manual review by a user, resolution of conflicts or disambiguation between multiple matching hierarchies can be resolved, improving thereby the quality and accuracy of the process.

As to claim 24:
	 Wheeler discloses:
identifying one or more entities in the entity pool that are assigned a weight that exceeds the threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value, therefore, identifying entities with a weight that exceeds the threshold].
Wheeler does not appear to expressly disclose presenting to the user a label corresponding to each of the one or more entities; and receiving a selection of a label from the user.
Cushman discloses:
presenting to the user a label corresponding to each of the one or more entities [Paragraph 0127 teaches if the best match score of a candidate entity is above to the threshold at 2760, then determining that a task should be created, and creating a task for a user to manually review the link between the hierarchies; Paragraph 0128 teaches creating a task for a user when more than one candidate data records has the best match score, therefore, presenting the candidate entities of which score exceed the threshold; Paragraph 0133 teaches creating a task such that the user can review the matching data records]; and 
receiving a selection of a label from the user [Paragraph 0119 teaches creating a review task that indicates that the entity has matched data records in multiple data hierarchies, and allows the user to review the created relationships, and determine if they are correct, and to make any desired adjustments, therefore, including the selection an entity or entity identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by presenting to the user a label corresponding to each of the one or more 

As to claim 25:
	 Wheeler discloses:
identifying one or more entities in the entity pool that are assigned a weight that exceeds the threshold [Paragraph 0020 teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight; Paragraph 0021 teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value, therefore, identifying entities with a weight that exceeds the threshold].
Wheeler does not appear to expressly disclose presenting to the user a label corresponding to each of the one or more entities; and receiving a selection of a label from the user.
Cushman discloses:
presenting to the user a label corresponding to each of the one or more entities [Paragraph 0127 teaches if the best match score of a candidate entity is above to the threshold at 2760, then determining that a task should be created, and creating a task for a user to manually review the link between the hierarchies; Paragraph 0128 teaches creating a task for a user when more than one candidate data records has the best match score, therefore, presenting the candidate entities ; and 
receiving a selection of a label from the user [Paragraph 0119 teaches creating a review task that indicates that the entity has matched data records in multiple data hierarchies, and allows the user to review the created relationships, and determine if they are correct, and to make any desired adjustments, therefore, including the selection an entity or entity identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by presenting to the user a label corresponding to each of the one or more entities; and receiving a selection of a label from the user, as taught by Cushman [Paragraphs 0127, 0128, 0119], because the applications are directed to the recognition and disambiguation of entities and hierarchies, to improve search and discovery of desired information amongst a plurality of data sources; by enabling a manual review by a user, resolution of conflicts or disambiguation between multiple matching hierarchies can be resolved, improving thereby the quality and accuracy of the process.

Response to Arguments
	The following is in response to arguments filed on March 1, 2021.  Applicant arguments have been carefully and respectfully considered, but are not persuasive.
In regards to claim 1, Applicant argues that “the cited references fail to teach or disclose “assigning a weight to each semantic relationship based on the contextual metadata”, and “identifying a second entity based on the weight assigned to each entity in the entity pool, wherein the weight of the second entity exceeds a threshold””, and more specifically, that 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, in response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the combination of Wheeler and Liang teach the limitations of the claim, as presently presented, which require “assigning a weight to each semantic relationship based on the contextual metadata”, and “identifying a second entity based on the weight assigned to each entity in the entity pool, wherein the weight of the second entity exceeds a threshold”. 
As explained in the rejections above, Wheeler [Paragraph 0046] teaches the first step is to determine if there is any user defined mapping from one tree structure to another, which can be specified in the data entity hierarchy, where the mapping effectively pairs each hierarchical tree entity to another entity, therefore, including determining when there is a mapping, and when there is no mapping from the hierarchy to an entity.  Wheeler [Paragraph 0020] further teaches mapping data from a node of the source data structure to a node of the target data structure if the measure of similarity, exceeds a predetermined threshold, where the measure represents the weight, and [Paragraph 0021] teaches mapping data from a node to a second node if the measure of similarity between the source and the target data structure nodes exceed a predetermined threshold value, which in other words is identifying a second entity based on a weight or score exceeding a threshold value.  Wheeler does not appear to expressly disclose assigning a weight to each semantic relationship based on the contextual metadata. However, Liang [Paragraph 0013] teaches analyzing information gleaned from contextual data in the text, [Paragraph 0073] teaches inspecting the context information to determine candidate entities that satisfy a set of consistency restrictions, and [Paragraph 0114] teaches determining related entities based on a relevance ranking of clause level entity binding based on the text, therefore, assigning ranking based on contextual information.  Liang [Paragraph 0115] further teaches performing latent semantic regression to provide additional context hints, and finally [Paragraph 0165] teaches updating scores assigned to each candidate by examining the names and performing disambiguation based on the collected contextual evidence, in other words, scoring the semantic relationship of the entities based on the contextual information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169